314 S.W.3d 436 (2010)
Michael HOOD, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 93711.
Missouri Court of Appeals, Eastern District, Division Two.
June 29, 2010.
Jessica Hathaway, Assistant Public Defender, St. Louis, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before SHERRI B. SULLIVAN, P.J., ROBERT G. DOWD, JR., J., and PATRICIA L. COHEN, J.
Prior report: 266 S.W.3d 866.

ORDER
PER CURIAM.
Michael Hood (Movant) appeals the judgment of the Circuit Court of the City of St. Louis denying his Rule 29.15 motion for post-conviction relief. Movant claims *437 that the motion court erred in denying without an evidentiary hearing his claims that his trial counsel was ineffective in: (1) failing to object to legally and logically irrelevant evidence about an unrelated domestic incident; and (2) submitting improperly drafted verdict directors for third-degree assault and third-degree domestic assault. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the motion court's decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).